DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 02/09/2022 with respect to claim(s) 1-17, 19-32 and 34-35 have been fully considered and found persuasive. This application contains 33 pending claims. Claim(s) 1-3, 6, 10-11, 13-14, 19-20, 26 and 30 have been amended. Claim(s) 18 and 33 have been cancelled. Claim(s) 34-35 have been added.

Allowable Subject Matter

Claim(s) 1-17, 19-32 and 34-35 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 have been amended to overcome rejection(s) in the previous Office Action mailed.
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of a magnetic field sensor comprising: “the target object having a plurality of target features operable to move in response to the movement of the target object, the movement of each one of the plurality of target features in an x-z plane with x-y-z Cartesian coordinates with x, y, and z orthogonal axes, the target object having a rotation axis and capable of rotation about the rotation axis to a plurality of positions of the target object including a first target position, the rotation axis parallel to the y-axis; a major planar surface, wherein a line parallel to the major planar surface of the substrate intersects the rotation axis of the target object, and wherein the major planar surface of the substrate is within twenty degrees of parallel to the x-z plane; wherein each individual one of the more than two magnetic field sensing elements is responsive to each one of the plurality of target features as the target object moves; a threshold calculation module coupled to receive the at least two magnetic field signals, the threshold calculation module configured to generate the more than two threshold values indicative of amplitudes of the more than two magnetic field signals, respectively; and a nonvolatile memory device operable to store the more than two threshold values as more than two stored threshold values, wherein, the non-volatile memory device is further operable to provide the more than two stored threshold values to the at least one analog or digital comparator.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-17, 19-32 and 34-35 depend from base claim are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868